Exhibit 99.1 FINANCIAL STATEMENTS OF THE UNITED ILLUMINATING COMPANY AS OF AND FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) TABLE OF CONTENTS Page Number Financial Statements: Statement of Income for the three and nine months ended September 30, 2012 and 2011 3 Balance Sheet as of September 30, 2012 and 2011 4 Statement of Cash Flows for the nine months ended September 30, 2012 and 2011 6 Statement of Changes in Shareholder’s Equity 7 Notes to the Financial Statements 8 2 THE UNITED ILLUMINATING COMPANY STATEMENT OF INCOME (In Thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Operating Revenues $ Operating Expenses Operation Purchased power Operation and maintenance Transmission wholesale Depreciation and amortization Taxes - other than income taxes Total Operating Expenses Operating Income Other Income and (Deductions), net Interest Charges, net Interest on long-term debt Other interest, net Amortization of debt expense and redemption premiums Total Interest Charges, net Income Before Income Taxes, Equity Earnings Income Taxes Income Before Equity Earnings Income from Equity Investments Net Income $ The accompanying Notes to the Financial Statements are an integral part of the financial statements. 3 THE UNITED ILLUMINATING COMPANY BALANCE SHEET ASSETS (In Thousands) (Unaudited) September 30, September 30, Current Assets Unrestricted cash and temporary cash investments $ $ Restricted cash Accounts receivable less allowance of $3,400 and $3,400, respectively Unbilled revenues Current regulatory assets(Note A) Deferred income taxes Refundable taxes Current portion of derivative assets (Note A) Prepayments Other Total Current Assets Other Investments Equity investment in GenConn (Note A) Other Total Other Investments Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) (Note A) Deferred Charges and Other Assets Unamortized debt issuance expenses Other long-term receivable Derivative assets (Note A) Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to the Financial Statements are an integral part of the financial statements. 4 THE UNITED ILLUMINATING COMPANY BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) September 30, September 30, Current Liabilities Line of credit borrowings $ $ Current portion of long-term debt - Accounts payable Dividends payable - Accrued liabilities Current regulatory liabilities (Note A) Taxes accrued - Interest accrued Current portion of derivative liabilities (Note A) Total Current Liabilities Noncurrent Liabilities Pension accrued Connecticut Yankee contract obligation (Note J) Other post-retirement benefits accrued Derivative liabilities (Note A) Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) (Note A) Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt Common Stock Equity Common stock 1 1 Paid-in capital Retained earnings Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ The accompanying Notes to the Financial Statements are an integral part of the financial statements. 5 STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Nine Months Ended September 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Allowance for funds used during construction (AFUDC) - equity ) ) Stock-based compensation expense (Note A) Pension expense Undistributed (earnings) losses in equity investments ) ) Other non-cash items, net ) ) Changes in: Accounts receivable, net ) ) Unbilled revenues ) Prepayments ) ) Equity investment in GenConn Accounts payable ) Interest accrued ) ) Taxes accrued/refundable, net ) Accrued liabilities ) ) Accrued pension ) ) Other assets ) ) Other liabilities ) Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Related party note receivable - ) Plant expenditures including AFUDC debt ) ) Changes in restricted cash ) Deposits in New England East West Solution (NEEWS) (Note C) ) ) Cash distributions from GenConn - Investment in GenConn - ) Net Cash (used in) Investing Activities ) ) Cash Flows from Financing Activities Issuances of long-term debt Equity infusion from parent Line of credit borrowings (repayments), net ) Payment of common stock dividend ) ) Payment on long-term debt ) ) Intercompany borrowings - Other ) ) Net Cash provided by Financing Activities ) Unrestricted Cash and Temporary Cash Investments: Net change for the period ) ) Balance at beginning of period Balance at end of period Non-cash investing activity: Plant expenditures included in ending accounts payable $ $ Related party note receivable $
